Exhibit 99.1 News Release COMPANY CONTACT Doug Baker Applied Nanotech Holdings, Inc. dbaker@appliednanotech.net Applied Nanotech Announces Formation of Business Development Advisory Committee Austin, TX, August 24, 2009 –Applied Nanotech Holdings, Inc. (OTC BB: APNT) announced that it has a formed a special advisory committee to the Board of Directors to assist in formulating and implementing business development activities. This business development advisory committee will be headed by Director Paul Rocheleau and will also include board member Clint Everton and members of management. The committee intends to add other qualified outsiders in the near future. “We have a greater breadth of technology and more opportunities than at any time in the history of the company,” said Doug Baker, Chief Executive Officer of APNT. “The most important thing that we can do now to take advantage of those opportunities is to make sure that we focus our resources on bringing in revenue to bring us to profitability.” “I look forward to helping the Company realize its full potential and begin commercializing its technology,” said Paul Rocheleau, Director of APNT. “With a concentrated focus, I believe that we can accelerate the revenue growth of the Company.” In addition, the Company announced that Director Rick Stark has resigned as a Director of the Company due to constraints on his available time. “On behalf of the entire board, I want to convey my deep appreciation to Rick for his significant contribution to the Company over the last two years,” said Dr. Robert Ronstadt, Chairman of APNT. “I also want to thank Paul and Clint for stepping up to lead our business development initiative.” ABOUT APPLIED NANOTECH HOLDINGS, INC. Applied Nanotech Holdings, Inc. is a premier research and commercialization organization focused on solving problems at the molecular level. Its team of PhD level scientists and engineers work with companies and other organizations to solve technical impasses and create innovations that will create a competitive advantage.
